                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

ERIC ROSHAUN THURAIRAJAH                                                              PLAINTIFF

v.                                    No. 2:16-CV-02123

BILL HOLLENBECK, individually and in
his official capacity as Sheriff for the County
of Sebastian, et al.                                                              DEFENDANTS

                                             ORDER

       Separate Defendant Bill Hollenbeck has filed a joint stipulation of dismissal (Doc. 53)

dismissing Plaintiff Eric Roshaun Thurairajah’s official and individual capacity claims against

Defendant Hollenbeck with prejudice pursuant to settlement between the parties. Federal Rule of

Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an action against a defendant without

a court order by filing a stipulation of dismissal signed by all appearing parties. The stipulation

here represents that Plaintiff’s counsel authorized counsel for Defendant Hollenbeck to sign for

him and file the stipulation. However, the only signature appearing on the Defendant-filed

stipulation is the signature of counsel for Defendant Hollenbeck. These formal shortcomings

prevent dismissal by stipulation without a court order.

       Formal shortcomings notwithstanding, Rule 41(a)(2) allows an action to be dismissed “at

the plaintiff’s request . . . by court order, on terms that the court considers proper.” The Court’s

law clerk confirmed in telephone conversation with Plaintiff’s counsel that Plaintiff and Defendant

Hollenbeck have reached a settlement and, through counsel, Plaintiff authorized Defendant to sign

and file a stipulation of dismissal with prejudice on his behalf. The Court will construe this

stipulation as a Rule 41(a)(2) request from Plaintiff to dismiss his claims against Defendant

Hollenbeck with prejudice, and will grant that request.



                                                  1
       IT IS THEREFORE ORDERED that Plaintiff’s official and individual capacity claims

against Defendant Bill Hollenbeck are DISMISSED WITH PREJUDICE. Trial over the damages

Plaintiff can recover against Trooper Lagarian Cross and the State of Arkansas remains pending.

       IT IS SO ORDERED this 7th day of August, 2019.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                               2
